      Case: 1:18-cv-07299 Document #: 1 Filed: 11/01/18 Page 1 of 15 PageID #:1



                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

WHAM-O HOLDING, LTD. and
INTERSPORT CORP. d/b/a WHAM-O,

       Plaintiffs,
                                                               Case No.: 1:18-cv-7299
v.

THE PARTNERSHIPS AND UNINCORPORATED
ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

       Defendants.

                                         COMPLAINT

       Plaintiffs, Wham-O Holding, Ltd. and InterSport Corp. d/b/a WHAM-O (“WHAM-O” or

“Plaintiffs”), by its undersigned counsel, hereby complains of the Partnerships and

Unincorporated Associations identified on Schedule A attached hereto (collectively,

“Defendants”), and for their Complaint hereby alleges as follows:

                                JURISDICTION AND VENUE

       1.      This Court has original subject matter jurisdiction over the claims in this action

pursuant to the provisions of the Lanham Act, 15 U.S.C. § 1051 et seq. 28 U.S.C. § 1338(a)–(b)

and 28 U.S.C. § 1331. This Court has jurisdiction over the claims in this action that arise under

the laws of the State of Illinois pursuant to 28 U.S.C. § 1367(a), because the state law claims are

so related to the federal claims that they form part of the same case or controversy and derive

from a common nucleus of operative facts.

       2.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391, and this Court may

properly exercise personal jurisdiction over Defendants since each of the Defendants directly

targets consumers in the United States, including Illinois, through at least the fully interactive



                                                1
      Case: 1:18-cv-07299 Document #: 1 Filed: 11/01/18 Page 2 of 15 PageID #:2



commercial Internet stores operating under the Defendant Domain Names and/or the Online

Marketplace Accounts identified in Schedule A attached hereto (collectively, the “Defendant

Internet Stores”). Specifically, Defendants are reaching out to do business with Illinois residents

by operating one or more commercial, interactive Internet Stores through which Illinois residents

can purchase products bearing counterfeit versions of Plaintiffs’ trademarks. Each of the

Defendants has targeted sales from Illinois residents by operating online stores that offer

shipping to the United States, including Illinois, accept payment in U.S. dollars and, on

information and belief, has sold products bearing counterfeit versions of Plaintiffs’ federally

registered trademark to residents of Illinois. Each of the Defendants is committing tortious acts

in Illinois, is engaging in interstate commerce, and has wrongfully caused Plaintiffs substantial

injury in the State of Illinois.

                                        INTRODUCTION

        3.      This action has been filed by WHAM-O to combat online counterfeiters who trade

upon WHAM-O’s reputation and goodwill by selling and/or offering for sale products in

connection with WHAM-O’s FRISBEE trademarks, which are covered by U.S. Trademark

Registration Nos. 4,046,202; 970,089 and 679,186. The Registrations are valid, subsisting, and in

full force and effect. A true and correct copy of the federal trademark registration certificates for

the marks are attached hereto as Exhibit 1.

        4.      The Defendants create numerous Defendant Internet Stores and design them to

appear to be selling genuine Plaintiffs products, while selling inferior imitations of Plaintiffs’

products. The Defendant Internet Stores share unique identifiers, such as design elements and

similarities of the counterfeit products offered for sale, establishing a logical relationship between

them and suggesting that Defendants’ illegal operations arise out of the same transaction,



                                                  2
          Case: 1:18-cv-07299 Document #: 1 Filed: 11/01/18 Page 3 of 15 PageID #:3



occurrence, or series of transactions or occurrences. Defendants attempt to avoid liability by going

to great lengths to conceal both their identities and the full scope and interworking of their illegal

counterfeiting operation. Plaintiffs are forced to file this action to combat Defendants’

counterfeiting of Plaintiffs’ registered trademarks, as well as to protect unknowing consumers

from purchasing unauthorized FRISBEE products over the Internet. Plaintiffs have been and

continue to be irreparably damaged through consumer confusion, dilution, and tarnishment of

their valuable trademarks as a result of Defendants’ actions and seeks injunctive and monetary

relief.

           5.    This Court has personal jurisdiction over each Defendant, in that each Defendant

conducts significant business in Illinois and in this Judicial District, and the acts and events

giving rise to this lawsuit of which each Defendant stands accused were undertaken in Illinois

and in this Judicial District. In addition, each Defendant has offered to sell and ship infringing

products into this Judicial District.

                                          THE PLAINTIFFS

           6.    Plaintiff, Wham-O Holding, Ltd., is a foreign company having its principal place

of business in Hong Kong at 212-220 Lockhart Road, B2,11/F., Loyong Court Commercial

Bldg., Wan Chai, Hong Kong and Plaintiff, InterSport Corp. d/b/a WHAM-O InterSport Corp.

d/b/a WHAM-O acts as the Sales, Marketing, Design and Distribution arm of Wham-O products

for the Americas and has a place of business at 966 Sandhill Avenue, Carson, California 90746.

           7.    WHAM-O is associated with FRISBEE, a classic outdoor toys and equipment

brand, for over sixty years. WHAM-O or its predecessors have exclusively used these FRISBEE

marks, and toys solder under the FRISBEE marks are among the most popular ever sold, with

sales in hundreds of millions of units.



                                                  3
      Case: 1:18-cv-07299 Document #: 1 Filed: 11/01/18 Page 4 of 15 PageID #:4



       8.      WHAM-O has long engaged in the business of manufacturing and marketing in

interstate commerce toys called “flying discs” sold under the FRISBEE trademarks. FRISBEE is

a federally-registered trademark of WHAM-O, U.S. Trademark Registration Nos. 4,046,202;

970,089 and 679,186. The Registrations are valid, subsisting, and in full force and effect. A true

and correct copy of the federal trademark registration certificates for the marks are attached

hereto as Exhibit 1.

       9.      Since the introduction to the public of the FRISBEE flying disc in 1957, Wham-O

has continuously used the FRISBEE Marks, which have long served to identify and distinguish

Wham-O’s flying discs from those of others. Wham-O has sold over 100 million flying discs

under the FRISBEE Marks, and Wham-O has continuously promoted the mark on its packaging,

creating a direct consumer association between the FRISBEE Marks and Wham-O as source.

       10.     WHAM-O is the official source of FRISBEE products:




https://wham-o.com/


                                                4
       Case: 1:18-cv-07299 Document #: 1 Filed: 11/01/18 Page 5 of 15 PageID #:5



        11.     The FRISBEE trademarks are distinctive and identify the merchandise as goods

from    WHAM-O. The registrations for the FRISBEE trademarks constitute prima facie

evidence of their validity and of WHAM-O’s exclusive right to use the FRISBEE trademarks

pursuant to 15 U.S.C. § 1057 (b).

        12.     The FRISBEE trademarks have been continuously used and never abandoned.

        13.     WHAM-O has expended substantial time, money, and other resources in

developing, advertising, and otherwise promoting the FRISBEE trademarks. As a result,

products bearing the FRISBEE trademarks are widely recognized and exclusively associated by

consumers, the public, and the trade as being products sourced from WHAM-O.

        14.     In addition to continuous use of the FRISBEE Marks, Wham-O actively policies

the improper use of its mark by others. Wham-O has enforced its rights against third-parties to

protect its valuable trademarks.

                                          THE DEFENDANTS

        15.     Defendants are individuals and business entities who, upon information and

belief, reside in the People’s Republic of China or other foreign jurisdictions. Defendants

conduct business throughout the United States, including within Illinois and in this Judicial

District, through the operation of the fully interactive commercial websites and online

marketplaces operating under the Defendant Internet Stores. Each Defendant targets the United

States, including Illinois, and has offered to sell and, on information and belief, has sold and

continues to sell infringing and/or counterfeit FRISBEE products to consumers within the United

States, including Illinois and in this Judicial District.

                          THE DEFENDANTS’ UNLAWFUL CONDUCT

        16.     The success of the FRISBEE brand has resulted in significant infringement and



                                                    5
      Case: 1:18-cv-07299 Document #: 1 Filed: 11/01/18 Page 6 of 15 PageID #:6



counterfeiting. WHAM-O has identified numerous domain names linked to fully interactive

websites and marketplace listings on platforms such as WISH, iOffer and Aliexpress, including

the Defendant Internet Stores, which were offering for sale, selling, and importing unauthorized

FRISBEE products to consumers in this Judicial District and throughout the United States.

Defendants have persisted in creating the Defendant Internet Stores. Internet websites like the

Defendant Internet Stores are estimated to receive tens of millions of visits per year and to

generate over $135 billion in annual online sales. According to an intellectual property rights

seizures statistics report issued by Homeland Security, the manufacturer’s suggested retail price

(MSRP) of goods seized by the U.S. government in fiscal year 2013 was over $1.74 billion, up

from $1.26 billion in 2012. Internet websites like the Defendant Internet Stores are also

estimated to contribute to tens of thousands of lost jobs for legitimate businesses and broader

economic damages such as lost tax revenue every year.

       17.    Upon information and belief, Defendants facilitate sales by designing the

Defendant Internet Stores so that they appear to unknowing consumers to be authorized online

retailers, outlet stores, or wholesalers selling genuine FRISBEE products. Many of the Defendant

Internet Stores look sophisticated and accept payment in U.S. dollars via credit cards, Western

Union and PayPal. Defendant Internet Stores often include images and design elements that

make it very difficult for consumers to distinguish such counterfeit sites from an authorized

website. Defendants further perpetuate the illusion of legitimacy by offering “live 24/7”

customer service and using indicia of authenticity and security that consumers have come to

associate with authorized retailers, including the McAfee® Security, VeriSign®, Visa®,

MasterCard®, and PayPal® logos. WHAM-O has not licensed or authorized Defendants to use




                                               6
      Case: 1:18-cv-07299 Document #: 1 Filed: 11/01/18 Page 7 of 15 PageID #:7



its FRISBEE trademarks, and none of the Defendants are authorized retailers of genuine

FRISBEE products.

       18.     Upon information and belief, Defendants also deceive unknowing consumers by

using the FRISBEE trademarks without authorization within the content, text, and/or meta tags of

their websites to attract various search engines crawling the Internet looking for websites relevant

to consumer searches for FRISBEE products. Additionally, upon information and belief,

Defendants use other unauthorized search engine optimization (SEO) tactics and social media

spamming so that the Defendant Internet Stores listings show up at or near the top of relevant

search results and misdirect consumers searching for genuine FRISBEE products. Further,

Defendants utilize similar illegitimate SEO tactics to propel new domain names to the top of

search results after others are shut down. As such, WHAM-O also seeks to disable Defendant

Domain Names owned by Defendants that are the means by which the Defendants could

continue to sell counterfeit FRISBEE products.

       19.     Defendants often go to great lengths to conceal their identities by often using

multiple fictitious names and addresses to register and operate their massive network of Defendant

Internet Stores. Other Defendant Domain Names often use privacy services that conceal the

owners’ identity and contact information. Upon information and belief, Defendants regularly create

new websites and online marketplace accounts on various platforms using the identities listed in

Schedule A to the Complaint, as well as other unknown fictitious names and addresses. Such

Defendant Internet Store registration patterns are one of many common tactics used by the

Defendants to conceal their identities, the full scope and interworking of their massive

counterfeiting operation, and to avoid being shut down.

       20.     There are similarities among the Defendant Internet Stores. For example, some of



                                                 7
      Case: 1:18-cv-07299 Document #: 1 Filed: 11/01/18 Page 8 of 15 PageID #:8



the Defendant websites have similar layouts. In addition, the counterfeit FRISBEE products for sale

in the Defendant Internet Stores bear similarities and indicia of being related to one another,

suggesting that the counterfeit FRISBEE products were manufactured by and come from a common

source and that, upon information and belief, Defendants are interrelated. The Defendant Internet

Stores also include other notable common features, including use of the same domain name

registration patterns, unique shopping cart platforms, accepted payment methods, check-out

methods, meta data, illegitimate SEO tactics, HTML user-defined variables, domain redirection,

lack of contact information, identically or similarly priced items and volume sales discounts,

similar hosting services, similar name servers, and the use of the same text and images.

       21.     In addition to operating under multiple fictitious names, Defendants in this case

and defendants in other similar cases against online counterfeiters use a variety of other common

tactics to evade enforcement efforts. For example, counterfeiters like Defendants will often

register new domain names or online marketplace accounts under new aliases once they receive

notice of a lawsuit. Counterfeiters also often move website hosting to rogue servers located

outside the United States once notice of a lawsuit is received. Rogue servers are notorious for

ignoring take down demands sent by brand owners. Counterfeiters also typically ship products in

small quantities via international mail to minimize detection by U.S. Customs and Border

Protection. A 2012 U.S. Customs and Border Protection report on seizure statistics indicated that

the Internet has fueled “explosive growth” in the number of small packages of counterfeit goods

shipped through the mail and express carriers.

       22.     Further, counterfeiters such as Defendants typically operate multiple credit card

merchant accounts and PayPal accounts behind layers of payment gateways so that they can

continue operation in spite of Plaintiffs’ enforcement efforts. Upon information and belief,



                                                 8
      Case: 1:18-cv-07299 Document #: 1 Filed: 11/01/18 Page 9 of 15 PageID #:9



Defendants maintain off-shore bank accounts and regularly move funds from their PayPal accounts

to off-shore bank accounts outside the jurisdiction of this Court. Indeed, analysis of PayPal

transaction logs from previous similar cases indicates that offshore counterfeiters regularly move

funds from U.S.-based PayPal accounts to China-based bank accounts outside the jurisdiction of

this Court.

       23.     Defendants, without any authorization or license from WHAM-O, have

knowingly and willfully used and continue to use the FRISBEE trademarks in connection with

the advertisement, distribution, offering for sale, and sale of counterfeit FRISBEE products into

the United States and Illinois over the Internet. Each Defendant Internet Store offers shipping to

the United States, including Illinois, and, on information and belief, each Defendant has offered

to sell counterfeit FRISBEE products into the United States, including Illinois.

       24.     Defendants’ use of the FRISBEE trademarks in connection with the advertising,

distribution, offering for sale, and sale of counterfeit FRISBEE products, including the sale of

counterfeit FRISBEE products into Illinois, is likely to cause and has caused confusion, mistake,

and deception by and among consumers and is irreparably harming WHAM-O.

                            COUNT I
     TRADEMARK INFRINGEMENT AND COUNTERFEITING (15 U.S.C. § 1114)

       25.     WHAM-O repeats and incorporates by reference herein its allegations contained

in the above paragraphs of this Complaint.

       26.     This is a trademark infringement action against Defendants based on their

unauthorized use in commerce of counterfeit imitations of the registered FRISBEE trademarks in

connection with the sale, offering for sale, distribution, and/or advertising of infringing goods.

The FRISBEE trademarks are highly distinctive marks. Consumers have come to expect the

highest quality from WHAM-O’s products provided under the FRISBEE trademarks.


                                                9
    Case: 1:18-cv-07299 Document #: 1 Filed: 11/01/18 Page 10 of 15 PageID #:10



       27.     Defendants have sold, offered to sell, marketed, distributed, and advertised, and

are still selling, offering to sell, marketing, distributing, and advertising products in connection

with the FRISBEE trademarks without WHAM-O’s permission.

       28.     WHAM-O holds the exclusive rights to the FRISBEE trademarks. The United

States Registrations for the FRISBEE trademarks (Exhibit 1) are in full force and effect. Upon

information and belief, Defendants have knowledge of WHAM-O’s rights in the FRISBEE

trademarks, and are willfully infringing and intentionally using counterfeits of the FRISBEE

trademarks. Defendants’ willful, intentional and unauthorized use of the FRISBEE trademarks is

likely to cause and is causing confusion, mistake, and deception as to the origin and quality of

the counterfeit goods among the general public.

       29.     Defendants’     activities   constitute   willful   trademark   infringement     and

counterfeiting under Section 32 of the Lanham Act, 15 U.S.C. § 1114.

       30.     WHAM-O has no adequate remedy at law, and if Defendants’ actions are not

enjoined, WHAM-O will continue to suffer irreparable harm to its reputation and the goodwill of

its well-known FRISBEE trademarks.

       31.     The injuries and damages sustained by WHAM-O has been directly and

proximately caused by Defendants’ wrongful reproduction, use, advertisement, promotion,

offering to sell, and sale of counterfeit FRISBEE products.

                                  COUNT II
                 FALSE DESIGNATION OF ORIGIN (15 U.S.C. § 1125(a))

       32.     WHAM-O repeats and incorporates by reference herein its allegations contained

in the above paragraphs of this Complaint.

       33.     Defendants’ promotion, marketing, offering for sale, and sale of counterfeit

FRISBEE products has created and is creating a likelihood of confusion, mistake, and deception


                                                 10
     Case: 1:18-cv-07299 Document #: 1 Filed: 11/01/18 Page 11 of 15 PageID #:11



among the general public as to the affiliation, connection, or association with WHAM-O or the

origin, sponsorship, or approval of Defendants’ counterfeit FRISBEE products by WHAM-O.

        34.    By using the FRISBEE trademarks in connection with the sale of counterfeit

FRISBEE products, Defendants create a false designation of origin and a misleading

representation of fact as to the origin and sponsorship of the counterfeit FRISBEE products.

        35.    Defendants’ false designation of origin and misrepresentation of fact as to the

origin and/or sponsorship of the counterfeit FRISBEE products to the general public is a willful

violation of Section 43 of the Lanham Act, 15 U.S.C. § 1125.

        36.    WHAM-O has no adequate remedy at law and, if Defendants’ actions are not

enjoined, WHAM-O will continue to suffer irreparable harm to its reputation and the goodwill of

its brand.

                                COUNT III
    VIOLATION OF ILLINOIS UNIFORM DECEPTIVE TRADE PRACTICES ACT
                          (815 ILCS § 510, et seq.)

        37.    WHAM-O repeats and incorporates by reference herein its allegations contained

in the above paragraphs of this Complaint.

        38.    Defendants have engaged in acts violating Illinois law including, but not limited

to, passing off their counterfeit FRISBEE products as those of WHAM-O, causing a likelihood

of confusion and/or misunderstanding as to the source of their goods, causing a likelihood of

confusion and/or misunderstanding as to an affiliation, connection, or association with genuine

FRISBEE products, representing that their products have WHAM-O’s approval when they do

not, and engaging in other conduct which creates a likelihood of confusion or misunderstanding

among the public.




                                               11
    Case: 1:18-cv-07299 Document #: 1 Filed: 11/01/18 Page 12 of 15 PageID #:12



       39.       The foregoing Defendants’ acts constitute a willful violation of the Illinois

Uniform Deceptive Trade Practices Act, 815 ILCS § 510, et seq.

       40.       WHAM-O has no adequate remedy at law, and Defendants’ conduct has caused

Plaintiffs to suffer damage to its reputation and goodwill. Unless enjoined by the Court, WHAM-

O will suffer future irreparable harm as a direct result of Defendants’ unlawful activities.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray for judgment against Defendants as follows:

       1) That Defendants, their affiliates, officers, agents, servants, employees, attorneys,

confederates, and all persons acting for, with, by, through, under, or in active concert with them

be temporarily preliminarily, and permanently enjoined and restrained from:

       a. using the FRISBEE trademarks or any reproductions, counterfeit copies, or colorable

             imitations thereof in any manner in connection with the distribution, marketing,

             advertising, offering for sale, or sale of any product that is not a genuine FRISBEE

             product or is not authorized by Plaintiffs to be sold in connection with the FRISBEE

             trademarks;

       b. passing off, inducing, or enabling others to sell or pass off any product as a genuine

             FRISBEE product or any other product produced by Plaintiffs that is not Plaintiffs’ or

             not produced under the authorization, control, or supervision of Plaintiffs and

             approved by Plaintiffs for sale under the FRISBEE trademarks;

       c. committing any acts calculated to cause consumers to believe that Defendants’

             counterfeit FRISBEE products are those sold under the authorization, control, or

             supervision of Plaintiffs, or are sponsored by, approved by, or otherwise connected

             with Plaintiffs;



                                                 12
    Case: 1:18-cv-07299 Document #: 1 Filed: 11/01/18 Page 13 of 15 PageID #:13




       d. further infringing the FRISBEE trademarks and damaging Plaintiffs’ goodwill;

       e. otherwise competing unfairly with Plaintiffs in any manner;

       f. shipping, delivering, holding for sale, transferring or otherwise moving, storing,

           distributing, returning, or otherwise disposing of, in any manner, products or inventory

           not manufactured by or for Plaintiffs, nor authorized by Plaintiffs to be sold or offered

           for sale, and which bear any Plaintiffs’ trademarks, including the FRISBEE

           trademarks, or any reproductions, counterfeit copies, or colorable imitations thereof;

       g. using, linking to, transferring, selling, exercising control over, or otherwise owning the

           Online Marketplace Accounts, the Defendant Domain Names, or any other domain

           name or online marketplace account that is being used to sell or is the means by which

           Defendants could continue to sell counterfeit FRISBEE products; and

       h. operating and/or hosting websites at the Defendant Domain Names and any other domain

           names registered or operated by Defendants that are involved with the distribution,

           marketing, advertising, offering for sale, or sale of any product bearing the FRISBEE

           trademarks or any reproduction, counterfeit copy or colorable imitation thereof that is not

           a genuine FRISBEE product or not authorized by Plaintiffs to be sold in connection with

           the FRISBEE trademarks; and

       2) That Defendants, within fourteen (14) days after service of judgment with notice of entry

thereof upon them, be required to file with the Court and serve upon Plaintiffs a written report under

oath setting forth in detail the manner and form in which Defendants have complied with paragraph

1, a through h, above;

       3) Entry of an Order that, at Plaintiffs’ choosing, the registrant of the Defendant Domain

Names shall be changed from the current registrant to Plaintiffs, and that the domain name


                                                 13
    Case: 1:18-cv-07299 Document #: 1 Filed: 11/01/18 Page 14 of 15 PageID #:14




registries for the Defendant Domain Names, including, but not limited to, VeriSign, Inc.,

Neustar, Inc., Afilias Limited, CentralNic, Nominet, and the Public Interest Registry, shall

unlock and change the registrar of record for the Defendant Domain Names to a registrar of

Plaintiffs’ selection, and that the domain name registrars take any steps necessary to transfer the

Defendant Domain Names to a registrar of Plaintiffs’ selection; or that the same domain name

registries shall disable the Defendant Domain Names and make them inactive and untransferable;

       4) Entry of an Order that, upon Plaintiffs’ request, those in privity with Defendants and

those with notice of the injunction, including any online marketplaces such as WISH, iOffer and

Alibaba Group Holding Ltd., Alipay.com Co., Ltd. and any related Alibaba entities (collectively,

“Alibaba”), social media platforms, Facebook, YouTube, LinkedIn, Twitter, Internet search

engines such as Google, Bing and Yahoo, web hosts for the Defendant Domain Names, and

domain name registrars, shall:

       a. disable and cease providing services for any accounts through which Defendants

           engage in the sale of counterfeit FRISBEE products using the FRISBEE trademarks,

           including any accounts associated with the Defendants listed on Schedule A;

       b. disable and cease displaying any advertisements used by or associated with

           Defendants in connection with the sale of counterfeit FRISBEE products using the

           FRISBEE trademarks; and

       c. take all steps necessary to prevent links to the Defendant Domain Names identified on

           Schedule A from displaying in search results, including, but not limited to, removing

           links to the Defendant Domain Names from any search index; and

       5) That Defendants account for and pay to Plaintiffs all profits realized by Defendants

by reason of Defendants’ unlawful acts herein alleged, and that the amount of damages for


                                                14
    Case: 1:18-cv-07299 Document #: 1 Filed: 11/01/18 Page 15 of 15 PageID #:15




infringement of the FRISBEE trademarks be increased by a sum not exceeding three times the

amount thereof as provided by 15 U.S.C. § 1117;

       6) In the alternative, that Plaintiffs be awarded statutory damages pursuant to 15 U.S.C.

§ 1117(c)(2) of $2,000,000 for each and every use of the FRISBEE trademarks;

       7) That Plaintiffs be awarded its reasonable attorneys’ fees and costs; and

       8) Award any and all other relief that this Court deems just and proper.


DATED: November 1, 2018                             Respectfully submitted,

                                                    /s/ Keith A. Vogt
                                                    Keith A. Vogt (Bar No. 6207971)
                                                    Keith Vogt, Ltd.
                                                    1033 South Blvd., Suite 200
                                                    Oak Park, Illinois 60302
                                                    Telephone: 708-203-4787
                                                    E-mail: keith@vogtip.com

                                                    ATTORNEY FOR PLAINTIFFS




                                               15
